Citation Nr: 9930910	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to an initial compensable evaluation for 
hearing loss.  

4.  Entitlement to an initial compensable evaluation for 
bronchitis.  

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain.  

6.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967 and from January 1975 to August 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC).  In April 1995, the M&ROC denied the claims of 
entitlement to service connection for residuals of swollen 
testicles, for residuals of a foreign body in the right eye, 
for residuals of a growth on the scrotum, for sinusitis and 
for left elbow, left hand, right shoulder and left ankle 
conditions.  The M&ROC granted service connection for 
residuals of a fracture of the left toe at a noncompensable 
level, for bilateral hearing loss at a noncompensable level, 
for a scar on the lower lip at a noncompensable level, for 
chronic bronchitis at a noncompensable level, for lumbosacral 
strain at a noncompensable level and for a right knee 
disability which was evaluated as 10 percent disabling.  

In March 1997, the veteran submitted a notice of disagreement 
with the denials of service connection for residuals of a 
foreign body in the right eye, and for left elbow, left hand, 
right shoulder, and left ankle conditions.  

The veteran's notice of disagreement also expressed 
disagreement with the initial disability evaluations assigned 
for the right knee disability, lumbosacral strain, hearing 
loss and bronchitis.  The veteran's substantive appeal, which 
was received at the M&ROC in June 1997 included argument on 
all the issues listed on the veteran's notice of disagreement 
with the exception of argument pertaining to residuals of a 
foreign body in the right eye.  The Board has determined that 
the veteran did not perfect his appeal of the denial of 
service connection for residuals of a foreign body in the 
right eye.  

By rating decision dated in June 1998, the M&ROC granted 
service connection for a left elbow disability and for a left 
ankle disability.  The M&ROC also granted an increased rating 
for lumbosacral strain to 10 percent.  The veteran did not 
express disagreement with the initial disability evaluations 
assigned for the left elbow and left ankle disabilities which 
became final in June 1999.  The veteran also did not indicate 
that he was satisfied with the increased disability 
evaluation assigned for his lumbosacral strain.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Based on the above, the Board finds the issues currently 
before it are as listed on the title page of this decision.  

The issues of entitlement to increased ratings for 
lumbosacral strain and for a right knee disability are 
addressed in the remand portion of this examination.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
left hand disorder and a right shoulder disorder are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.  

2.  The March 1998 VA audiological examination disclosed that 
the veteran has Level I hearing loss in the left ear, 
manifested by an average pure tone decibel loss of 51 
decibels with 94 percent discrimination ability, and Level II 
hearing loss in the right ear, manifested by an average pure 
tone decibel loss of 58 decibels with 94 percent 
discrimination ability.  

3.  There was no evidence of a morning or night cough prior 
to the February 14, 1998 M&ROC hearing.

4.  The service-connected bilateral hearing loss and 
bronchitis have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The claims for service connection for a left hand 
disorder and a right shoulder disorder are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.85, 4.86, 4.87a, Diagnostic Code 6100 (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 4.87; Diagnostic 
Code 6100; 64 Fed.Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).

3.  The criteria for an initial compensable evaluation for 
bronchitis from September 1, 1995 to February 13, 1998 have 
not been met; and for a 10 percent evaluation effective on 
and after February 14, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107(a);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6600 (effective prior to October 7, 1996);  
38 C.F.R. §§ 4.7, 4.97; Diagnostic Code 6600; 61 Fed.Reg. 
46720-46731 (September 5, 1996) (effective October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that in March 
1984, mild bronchitis was noted.  In February 1987, the 
veteran sought treatment for right shoulder pain.  The 
assessment at that time was tendonitis.  In October 1993, a 
diagnosis of bronchitis versus chronic cough of questionable 
etiology was made.  

On the exit examination conducted in March 1995, degenerative 
joint disease of multiple sites, arthralgia and bilateral 
hearing loss was found.  On audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
40
35
60
LEFT
25
45
60
60
60

On the Report of Medical History portion of the exit 
examination, the veteran noted, in pertinent part, he had 
experienced hearing loss, shortness of breath, and a painful 
or trick shoulder during active duty.  It was noted on the 
form that the veteran had respiratory problems in the fall of 
1991 which resolved spontaneously.  

The report of a November 1995 VA examination has been 
associated with the claims file.  The veteran reported that 
he injured his right shoulder in 1986 after a fall during 
maneuvers.  Two months after the fall, the shoulder was 
painful.  With regard to his left hand, he reported that he 
did not incur any specific trauma but had developed stiffness 
and pain.  

Physical examination revealed that the lungs were clear to 
auscultation and percussion.  Examination of the right 
shoulder failed to reveal any abnormality.  Physical 
examination of the left hand was normal without 
abnormalities.  

The pertinent diagnoses were rule out migratory arthritis due 
to complaints of pain in the right shoulder and left hand and 
history of bronchitis.  X-rays of the chest and right 
shoulder were interpreted as normal.  Pulmonary function 
testing revealed that FEV-1 was 103% of predicted value and 
FEV-1/FVC was 86%.  It was noted that the veteran made a good 
effort and cooperated.  

On audiological evaluation in November 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
35
60
65
65
LEFT
Not 
reported
50
45
35
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  

The transcript of a January 1998 M&ROC hearing has been 
associated with the claims file.  The veteran testified that 
he had not received any post-service treatment for his 
hearing loss.  He wore hearing aids.  He felt that his 
hearing acuity had decreased over the prior two years.  He 
testified that he experienced a considerable productive cough 
in the morning and at night.  He also reported that he was 
short of breath upon exertion and had scattered rales.  He 
thought the disorder had increased in severity since his last 
VA examination.  He had not received any post-service 
treatment for his bronchitis.  He took over the counter 
medications.  He testified that he injured his right shoulder 
while on maneuvers in November 1986.  He did not seek 
treatment for the injury as he had to attend a First Sergeant 
course shortly after the accident.  He did not know when he 
injured his left hand.  

The veteran testified that E. J. A., M.D., examined his left 
hand but the veteran was unable to relate what the doctor 
found upon the examination.  He did not seek treatment for a 
left hand injury during active duty.  

The report of a February 1998 VA examination of the veteran's 
pulmonary system is of record.  The veteran complained of 
shortness of breath.  He quit smoking in 1985 due to a marked 
decrease in the ability to breathe and emphysema.   He 
reported that he could walk approximately half a mile before 
he became short of breath.  He had a cough when he woke up in 
the morning and at nighttime.  The cough was usually 
non-productive but occasionally he would bring up clear 
phlegm.  

Physical examination revealed that the lungs were clear to 
percussion.  On auscultation no rales, wheezes or rhonchi 
were noted.  The examiner did note that the veteran had a 
shortened expiratory and inspiratory phase.  X-rays revealed 
a stable chest without infiltrate.  The impression from the 
examination was chronic obstructive pulmonary disease.  

Pulmonary function testing was conducted in February 1998.  
It was determined that the results of the pulmonary function 
testing were invalid due to the veteran's manipulation of the 
results.  Ten trials were conducted and none were 
reproducible.  The veteran used poor efforts.  

A VA orthopedic examination was conducted in February 1998.  
The veteran complained of pain in his left hand and right 
shoulder.  Physical examination revealed a full range of 
motion in the shoulder.  Hand grip strength was equal 
bilaterally.  X-rays of the right shoulder revealed slight 
osteophyte formation about the medial humeral head which was 
described as very minimal and was probably within normal 
limits for the veteran's age group.  The acromioclavicular 
joint was normal.  X-rays of the left hand revealed normal 
interphalangeal and metacarpal phalangeal joints.  All the 
wrist joints and thumb joints were normal.  There was no 
evidence of degenerative or traumatic injury or disease.  

The examiner noted that there was no evidence of injury to 
the left hand.  He opined that there could possibly be some 
sensory nerve impingement in the dorsal forearm, but this was 
a rare condition with no definite way to prove it.  The 
examiner further noted that there was no evidence of a right 
shoulder disability.  There might have been some chronic 
subacromial tendonitis that could not be demonstrated at the 
time of the examination.  There was no loss of motion and 
there appeared to be very little pain during range of motion.  

A VA audiological examination was conducted in March 1998.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
reported
40
60
65
65
LEFT
Not 
reported
50
50
40
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.


I.  Entitlement to service connection for 
a left hand disorder and a right shoulder 
disorder.  

Criteria

The threshold question that must be resolved with regard to 
the claims of entitlement to service connection for a left 
hand disorder and right shoulder disorder is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims of entitlement to service 
connection for a left hand disorder and a right shoulder 
disorder must be denied as not well grounded.

The veteran was treated one time during active duty for a 
shoulder disorder in February 1987.  Thereafter during the 
remaining eight years of active duty there was no evidence of 
a diagnosis of or treatment for any shoulder disorder.  While 
the veteran reported that he had a painful or trick shoulder 
on the March 1995 Report of Medical History, no such disorder 
was noted on the separation examination.  

There is no competent post-service evidence associated with 
the claims file demonstrating that the veteran currently has 
a right shoulder disorder.  At the time of the most recent VA 
examination conducted in February 1998, the examiner reported 
that there was no evidence of a right shoulder disability.  

With regard to the claim of entitlement to service connection 
for a left hand disorder, the Board notes there is no 
evidence of record of a hand injury being incurred during 
active duty.  There were no complaints of, diagnosis of or 
treatment for any hand injury.  Additionally, there is no 
competent evidence of record demonstrating that the veteran 
currently has a left hand disorder which was linked to active 
duty.  

At the time of the most recent VA examination conducted in 
February 1998, the examiner reported that there was no 
evidence of injury to the left hand.   The examiner's 
notation that the veteran could have some sensory nerve 
impingement in the dorsal arm does not constitute a diagnosis 
of that disorder.  Additionally, even if it could be 
construed that the examiner diagnosed a sensory nerve 
impingement in the dorsal arm, such disorder was not linked 
to active duty.  

As there is no evidence of a chronic right shoulder disorder 
or a left hand disorder incurred during active duty and as 
there is no competent post-service evidence of record 
demonstrating that the veteran currently has a right shoulder 
disorder and/or a left hand disorder which was linked to 
active duty, the claims of entitlement to service connection 
for a right shoulder disorder and a left hand disorder must 
be denied as not well-grounded.  

The veteran's claims that he has a right shoulder disorder 
and a left hand disorder as a result of active duty are 
predicated upon his own unsubstantiated opinions.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Grivois, the veteran's lay opinions are an insufficient basis 
upon which to find his claims well grounded. Espiritu, King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection for a right shoulder disorder 
and a left hand disorder must be denied as not well grounded.  

The Board notes that the veteran testified at the January 
1998 M&ROC hearing that his left hand disorder had been 
examined by E. J. A., M.D., and such records have not been 
associated with the claims file.  The veteran further 
testified that he would obtain the treatment records.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")"  has held that if the veteran 
wants VA to consider documents not in the possession of the 
Federal government, he must 1) furnish them to VA, or 2) 
request VA to obtain them, provide an appropriate release for 
such purpose, and demonstrate how the documents are relevant 
to the claim.  Counts v. Brown, 6 Vet. App. 473 (1994).  

The veteran did not furnish the treatment documents as he 
alleged he would do and he further did not request VA to 
obtain them.  He also did not demonstrate how such treatment 
records were relevant to the claim.  He testified that he was 
unable to relate what the physician actually said regarding 
the hand disorder.  Based on the specific facts of this case, 
VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

The Board further finds that the M&ROC advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence, other than that described above, 
that has not already been requested and/or obtained that 
would well ground his claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran has not submitted well grounded claims of 
entitlement to service connection for a right shoulder 
disorder and a left hand disorder, the doctrine of reasonable 
doubt has no application.

Criteria applicable for claims of increased ratings. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, the bases for evaluating defective hearing will 
be the impairment of auditory acuity with the conversational 
voice range according to findings reported by audiology 
clinic examinations as certified.  For VA purposes, 
impairment of auditory acuity contemplates the degrees of 
organic hearing loss for speech.  38 C.F.R. § 4.87.

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the rating schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 (1999) 
(Effective prior to and subsequent June 10, 1999).

Impairment of auditory acuity means the organic hearing loss 
for speech.  38 C.F.R. § 4.87 (1999).

The schedule takes into consideration that a veteran may wear 
hearing aid(s). 38 C.F.R. § 4.86 (1999).

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

The Board notes that the schedular criteria for evaluation of 
diseases of the trachea and bronchi were changed effective 
October 7, 1996.  61 Fed. Reg. 46720 (Sept. 5, 1996).  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran's 
bronchitis must be evaluated under both the old and the new 
rating criteria to determine which version is more favorable 
to the veteran.  

Prior to October 7, 1996, a noncompensable rating was 
warranted under Diagnostic Code 6600 for mild bronchitis with 
a slight cough, no dyspnea and a few rales.  The next 
schedular evaluation of 10 percent required moderate 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise and scattered bilateral rales.  A 30 
percent rating required moderately severe chronic bronchitis, 
with persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exertion, 
rales throughout the chest, and beginning chronic airway 
obstruction.  For a 60 percent evaluation to be assigned 
there must have been severe chronic bronchitis, with severe 
productive cough and dyspnea on slight exertion, and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. Part 4, Code 6600.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996).

The rating criteria currently in effect for evaluating 
Chronic bronchitis under Diagnostic Code 6600 provides that 
when FEV-1 is less than 40 percent of predicted value, or 
FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 
40 percent of the predicted value, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale, or 
right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or outpatient oxygen therapy is 
required, a 100% disability evaluation is warranted.  When 
FEV-1 is 40 to 55 percent of the predicted amount, or FEV-
1/FVC is 40 to 55 percent, or DLCO (SB) is 40 to 55 percent 
of the predicted amount, or maximum oxygen consumption is 15 
to 20 ml/kg/min (with cardiorespiratory limit), then a 60% 
disability evaluation is warranted.  When FEV-1 is 56 to 70 
percent of the predicted value, or FEV-1/FVC is 56 to 70 
percent, or DLCO (SB) is 56 to 65 percent of the predicted 
value then a 30% disability evaluation is warranted.  When 
FEV-1 is 71 to 80 percent of the predicted value, or FEV-
1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 percent 
of the predicted value then a 10% disability evaluation is 
warranted.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


II.  Entitlement to an initial 
compensable evaluation for bilateral 
hearing loss.  

Analysis

Initially, the Board notes the claim of entitlement to an 
initial compensable evaluation for bilateral hearing loss is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the hearing loss (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an initial compensable evaluation is well grounded.  

When the most recent test scores for the right ear (average 
pure tone loss of 58 decibels and 94 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of II.  

When the most recent test scores for the left ear (average 
pure tone loss of 51 decibels and 94 percent speech 
discrimination) are entered into Table VI of § 4.87, the 
result is a numeric designation of I.  Applying the numeric 
designations of II for the right ear and I for the left ear 
to Table VII of § 4.87, the percentage evaluation is zero or 
non-compensable, under Diagnostic Code 6100, under the 
previous rating criteria, or amended criteria for rating 
hearing loss which became effective June 10, 1999.  On the 
basis of the evidence of record, the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for bilateral hearing loss.  

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the February 1998 VA audiology examination failed 
to show that the veteran's bilateral hearing loss is more 
than noncompensably disabling with application of the 
pertinent rating criteria.  The Board has no discretion in 
this regard and must predicate its determination on the basis 
of the latest audiology studies on record.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the service-
connected bilateral hearing loss.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an initial compensable evaluation for bilateral hearing loss 
with application of the previous as well as amended rating 
criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's hearing loss, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. Id. at 9.  
In the case at hand, as an increased rating is not warranted 
for the service-connected hearing loss, the Board finds that 
a staged rating is not appropriate.


III.  Entitlement to an initial 
compensable evaluation for bronchitis.  

Analysis

Initially, the Board notes the claim of entitlement to an 
initial compensable evaluation for bronchitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  In general, 
allegations of increased disability are sufficient to 
establish a well grounded claim seeking an increased rating.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
veteran's assertions concerning his bronchitis (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an initial 
compensable evaluation is well grounded.  

The service-connected bronchitis is currently evaluated as 
non-compensably disabling under Diagnostic Code 6600.   

The Board finds an increased rating is not warranted based 
upon the rating criteria currently in effect under Diagnostic 
Code 6600.  The Board notes the results of the February 1998 
pulmonary function testing were determined to be invalid due 
to the veteran's non-compliance.  The results of such testing 
cannot be used as they were determined by competent medical 
professionals to not be representative of the veteran's 
actual pulmonary functioning.  Pulmonary function testing was 
also conducted in November 1995.  At that time, it was 
determined that the FEV-1 was 103% of the predicted value and 
the FEV-1/FVC was 86%.  When the results of the November 1995 
pulmonary function testing are applied to the rating criteria 
under Diagnostic Code 6600, the disability is shown to be 
non-compensably disabling.  

The Board finds an increased rating is warranted when the 
service-connected bronchitis is evaluated pursuant to the 
criteria under Diagnostic Code 6600 in effect prior to 
November 7, 1996.  The veteran testified at the time of the 
January 14, 1998 M&ROC hearing that he experienced a 
considerable cough in the morning and at night.  He also 
reported he was short of breath upon exertion and had 
scattered rales.  At the time of the subsequent February 1998 
VA examination, the veteran again reported that he 
experienced a cough in the morning and at night.  No rales 
were noted at that time.  

The Board finds such testimony is sufficient to grant an 
increased rating to 10 percent for bronchitis based on a 
considerable night or morning cough.  The Board finds the 
veteran is competent to report on the frequency of the cough 
he experiences.  The veteran also testified that he was short 
of breath on exertion and had scattered rales.  The Board 
finds he is competent to report that he has shortness of 
breath.  He is not, however, competent to quantify the extent 
of the shortness of breath on exertion he experiences as 
slight, considerable or severe.  He also is not competent to 
report that he experienced rales which competent medical 
examination failed to find.  

There is no evidence of record demonstrating that the veteran 
had a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exertion 
or rales throughout the chest. 

The February 1998 VA examination of the pulmonary system 
resulted in a diagnosis of chronic obstructive pulmonary 
disease.  The Board notes that beginning chronic airway 
obstruction is one of the criteria included for a 30 percent 
disability evaluation under Diagnostic Code 6600 in effect 
prior to November 7, 1996.  

The Board finds, however, that as there is no competent 
evidence of record demonstrating that the veteran had any of 
the other criteria for a 30 percent evaluation the disability 
picture more nearly approximates the criteria for a 10 
percent rating.  38 C.F.R. § 4.7 (1999).  The service-
connected bronchitis is productive of no more than moderate 
disability.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's bronchitis, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. Id. at 9.  
The Board finds that a staged rating is appropriate for the 
assignment of the 10 percent disability evaluation.  

The veteran testified at the M&ROC hearing conducted on 
January 14, 1998, that he experienced a considerable cough in 
the morning and at night and also shortness of breath.  The 
Board has based the grant of an increased rating on this 
testimony.  Review of the claims file fails to evidence any 
evidence of symptomatology which would warrant an initial 
compensable evaluation prior to the January 1998 hearing.  
The Board finds that the veteran's bronchitis was non-
compensably disabling from September 1, 1995 to February 13, 
1998 and was 10 percent disabling from February 14, 1998.  

With respect to the claims for increased evaluations, the 
Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999) in the first instance.  The Board however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1). Or from reaching such conclusion on 
its own.  In the veteran's case at hand, the M&ROC provided 
and discussed the criteria for assignment of an 
extraschedular rating, and determined that the veteran's 
disability picture was not unusual or exceptional so as to 
warrant referral to the Under Secretary or Director for 
consideration of an increased evaluation on this basis.

The Board agrees with the determination of the M&ROC.  The 
evidence of record does not indicate that the veteran's 
service-connected hearing loss and bronchitis present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the hearing loss and bronchitis have not 
required frequent periods of hospitalization, and there is no 
evidence that they have resulted in marked interference in 
employment as to render impracticable the application of 
regular schedular standards.  38 C.F.R. § 3.321(b). 


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a left hand disorder 
and a right shoulder disorder, the appeals are denied.  

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  

Entitlement to an initial compensable evaluation for 
bronchitis from September 1, 1995 to February 13, 1998 is 
denied; entitlement to a 10 percent rating effective on and 
after February 14, 1998 is granted, subject to the governing 
criteria applicable to the payment of monetary awards.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes the claims of entitlement to 
increased ratings for lumbosacral strain and a right knee 
disability are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In general, allegations of increased disability are 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the lumbosacral strain and a right knee disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased ratings 
are well grounded.  

As the claims of entitlement to increased ratings for 
lumbosacral strain and for a right knee disability have been 
found to be well grounded, VA has a duty to assist the 
veteran in development of his claims.  

At the time of the February 1998 M&ROC hearing, the veteran 
reported that he had received treatment for his right knee 
from E. J. A., M.D. who was a rheumatologist.  Review of the 
claims file demonstrates that such records have not been 
associated with the claims file.  The veteran also testified 
that he had received treatment for his knee from Dr. S, a VA 
physician.  These records have not been associated with the 
claims file.  The Board finds the M&ROC should attempt to 
obtain these treatment records.  

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5257.

Diagnostic Code 5257 provides the rating criteria for 
evaluation of impairment of the knee.  Slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment and a 30 percent 
evaluation requires severe impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.

Additionally, the right knee disability may be evaluated 
under the provisions of Diagnostic Codes 5260 and 5261.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  Flexion must be limited to 
15 degrees for a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (1999).  

Limitation of extension of either leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5261 (1999). 


The veteran's service-connected lumbosacral strain is 
currently evaluated as non-compensably disabling under 
Diagnostic Code 5295.  

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  Diagnostic Code 5295 provides a zero percent rating 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent rating is assigned for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of those 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

The lumbosacral strain can also be evaluated under Diagnostic 
Code 5292.  Diagnostic Code 5292 provides for the evaluation 
of limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. Part 4, Code 5292. 

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In pertinent part, 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled.  

A little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 


	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The Board notes that at the time of the most recent VA 
orthopedic examination conducted in February 1998, the 
examiner reported the range of motion of the lumbar spine the 
veteran was capable of performing and found no loss of 
motion.  The examiner also noted that the veteran complained 
of pain on range of motion testing and that he complained of 
lumbosacral pain which was aggravated by prolonged bending 
and lifting which interfered with his ability to perform his 
job as a carpenter.  

With regard to the right knee disability, the examiner noted 
that there was a normal range of motion.  It was further 
noted that the veteran complained of pain in his knee which 
was aggravated by climbing, etc.  The examiner reported that 
the veteran had functional loss related to pain.  

The Board finds that the February 1998 orthopedic examination 
was inadequate as the examiner noted complaints of pain but 
did not provide an assessment of the functional loss due to 
pain on use or during flares for the right knee and back 
despite the veteran's allegations of such symptomatology.  
Such information is required in order for the veteran to be 
accurately rated upon application of 38 C.F.R. §§ 4.40 and 
4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

In light of the above discussion, it is the opinion of the 
Board that a contemporaneous and thorough VA examination 
would be of assistance to the Board in clarifying the nature 
of the appellant's service connected right knee disability 
and lumbosacral strain and would be instructive with regard 
to the appropriate disposition of these issues submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Accordingly, this case is REMANDED for further development:

1.  The M&ROC should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to the claims of 
entitlement to initial ratings in excess of 
10 percent for lumbosacral strain and a right 
knee disability.  After obtaining any 
necessary authorization or medical releases, 
the M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of the 
response from the veteran, the M&ROC should 
secure all outstanding VA treatment records.  
The Board is particularly interested in 
obtaining the treatment records from E. J. 
A., M.D. and from the VA physician, Dr. S.  

2.  The M&ROC should arrange for a VA 
orthopedic examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist in order to determine the nature 
and extent of severity of the right knee 
disability and the lumbosacral strain.  Any 
further indicated special studies should be 
conducted.  

The claims file and a separate copy of this 
remand and the applicable criteria for 
evaluation of knee injuries and back 
disabilities must be made available to and 
reviewed by the examiner prior and pursuant 
to conduction and completion of the 
examination and the examination report must 
be annotated in this regard.  

The examiner must record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected right knee 
disability and lumbosacral strain in light of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
It is requested that the examiner provide 
explicit responses to the following questions 
for both the right knee disability and the 
lumbosacral strain:

(a)  Does the service connected disability 
involve only the joint structure, or does it 
also involve the muscles and nerves?  

(b)  Does the service connected disorder 
cause weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disability.



(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disability, and if such 
overlap exists, the degree to which the non-
service connected problem creates functional 
impairment that may be dissociated from the 
impairment caused by the service connected 
disability.  If the functional impairment 
created by the non-service connected problem 
can not be dissociated, the examiner should 
so indicate.  

All opinions expressed must be accompanied by 
a complete rationale.

3.  Thereafter, the M&ROC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the M&ROC should readjudicate the 
issues of entitlement to initial ratings in 
excess of 10 percent for the right knee 
disability and for the lumbosacral strain 
with application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The M&ROC should also 
document the applicability of 38 C.F.R. 
§ 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals







